Motion Granted and Order filed November 25, 2014




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-14-00750-CV
                                  ____________

     EQUITY INDUSTRIAL LIMITED PARTNERSHIP IV, Appellant

                                        V.

      BEN REYNOLDS III, BETH REYNOLDS-BUCCI, SOUTHERN
       WORLDWIDE WAREHOUSE, INC., SOUTHERN WORLDWIDE
          SOLUTIONS., EVERYTHING4WEBSITES, LLC, EMAIL
       TOUCHDOWN, LLC AND MPACT SOURCING, INC., Appellees


                   On Appeal from the 190th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2013-15186

                                    ORDER

      On November 5, 2014, the parties to this appeal filed a joint motion to adopt
briefing deadlines. The motion is granted. Accordingly, we order the following:

      •     Appellant Equity’s opening brief shall be due December 9, 2014;

      •     Appellees Reynolds’ combined response brief and cross appellants’
brief shall be due January 9, 2015;

      •     Appellant Equity’s combined reply brief and cross appellee’s response
brief shall be due February 9, 2014; and

      •     Cross Appellants Reynolds’ reply brief shall be due March 2, 2015.



                                      PER CURIAM